Citation Nr: 0615263	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  03-29 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	African American PTSD 
Association


ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1943 to April 
1950 and from May 1950 to December 1963.  The veteran died in 
December 2001, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

In the March 2002 rating decision, the RO also denied 
entitlement to dependency and indemnity compensation (DIC) 
pursuant to 38 U.S.C.A. § 1318.  In November 2002, the 
appellant filed a notice of disagreement with the denial of 
service connection for the cause of death, but she did not 
reference the issue of entitlement to DIC pursuant to § 1318.  
Nevertheless, the RO addressed the issue in an August 2003 
Statement of the Case.  In a January 2006 Supplemental 
Statement of the Case, the RO noted that it had erred in 
finding that the appellant filed a notice of disagreement 
with the March 2002 decision.  The appellant did not disagree 
with that assessment.  Therefore, because there is no 
evidence that the appellant appealed the issue of entitlement 
to DIC pursuant to 38 U.S.C.A. § 1318, that issue is not 
before the Board in this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  A disability incurred or aggravated in service was not 
the principal or a contributory cause of the veteran's death.


CONCLUSION OF LAW

Criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA directs that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her 
claim for benefits and make reasonable efforts to assist the 
claimant in obtaining evidence unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including:  1) 
veteran status; 2) existence of a disability; 3) a connection 
between the appellant's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a claim of service connection, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.

In a letter dated in February 2002, VA notified the appellant 
of the information and evidence needed to substantiate and 
complete her claim for service connection for cause of death, 
including what part of that evidence the appellant was to 
provide and what part VA would attempt to obtain for her.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the appellant to submit any 
additional information in support of her claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  In 
April 2006, the RO sent the appellant a letter that satisfied 
all the criteria of Dingess, including the downstream 
elements.  There is, however, no subsequent adjudication of 
the issue.  Nonetheless, because the issue in this case is 
entitlement to death benefits and the Board is denying 
service connection, the Board finds that the appellant was 
effectively notified of the information and evidence 
necessary to substantiate and complete her claim.  

With respect to the timing of the notice, VA must provide 
VCAA notice to a claimant before the agency of original 
jurisdiction (AOJ) issues an unfavorable decision on a claim 
for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In this case, VA gave the appellant 
initial VCAA notice in February 2002, prior to the March 2002 
AOJ decision on appeal.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.

The Board also finds that VA complied with the VCAA's duty to 
assist by aiding the appellant in obtaining evidence and 
affording her an opportunity to testify before an RO hearing 
officer and/or the Board.  In a September 2003 statement, the 
appellant indicated that she wanted a hearing if necessary, 
but she declined a hearing in her substantive appeal and 
during a March 2006 contact.  All known and available records 
relevant to the issue on appeal were obtained and are 
associated with the veteran's claims file, and the appellant 
does not contend otherwise.  Therefore, the Board finds that 
VA has done everything reasonably possible to notify and to 
assist the appellant and that no further action is necessary 
to meet the requirements of the VCAA.  

To establish service connection for cause of death, the 
evidence must establish that a disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to the veteran's cause of death.  
See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A disability is 
the principal cause of death if it was etiologically related 
to or was the immediate or underlying cause of death.  See 38 
C.F.R. § 3.312(b).  A disability is a contributory cause of 
death if it contributed substantially or materially to the 
cause of death, combined to cause death, or aided or lent 
assistance to producing death.  Evidence must establish a 
casual connection between the contributing condition and a 
veteran's death; evidence that a condition casually shared in 
producing death is insufficient.  See 38 C.F.R. § 3.312(c).  

The veteran's December 2001 certificate of death indicates 
that the cause of the veteran's death was a hemorrhagic 
cerebrovascular accident.  Emergency treatment records 
related to the incident noted a large left frontal hematoma 
with rupture into the ventricles.  Diane K. Noyes, M.D., 
opined that the etiology of intracranial hemorrhaging was 
likely a ruptured aneurysm.  

The veteran had one service-connected disability:  residual 
thrombophlebitis of the left lower extremity, including deep 
vein thrombosis and total loss of valvular efficiency in the 
left leg.  He had a noted history of atherosclerotic coronary 
artery disease, hyperglycemia, hyperlipidemia, hypertension, 
and a jugular vein thrombosis potentially related to a right 
carotid endarterectomy; however, he was not service-connected 
for any cardiac condition.  In fact, the RO denied service 
connection for cardiac disease in a July 1993 rating decision 
and for arteriosclerotic heart disease secondary to 
thrombophlebitis in a November 1996 rating decision.  
Therefore, the Board will not consider a potential 
relationship between cardiac disease and the veteran's death 
in an assessment of entitlement to service connection for 
cause of death.  

There is no evidence that residual thrombophlebitis caused or 
contributed to the veteran's death.  Dr. Noyes opined that 
the probable cause of hemorrhaging was a ruptured aneurysm, 
and there is no medical evidence that thrombosis caused or 
contributed to that condition.  

The appellant submitted treatise evidence indicating that 
deep vein thrombosis may result in emboli in the brain.  The 
evidence provides relevant information about a specific risk 
of deep vein thrombosis; however, it offers no direct, 
individualized evidence that the veteran experienced a blood 
clot that caused a hemorrhaging and a stroke.  See Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996) (noting that generic 
treatise evidence is usually too general and inconclusive to 
demonstrate specific elements of veterans' claims).  
Therefore, without medical evidence of an embolism 
contributing to the veteran's death, the treatise evidence 
does not establish a relationship between thrombosis and 
cranial hemorrhaging.  In any case, the veteran's death was 
attributed to an aneurysm, not an embolism of the brain.  
Therefore, because there is no evidence that a service-
connected disability caused or contributed to the veteran's 
death, service connection for cause of death must be denied.


ORDER

Service connection for cause of death is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


